WARRANT AMENDMENT
 
This WARRANT AMENDMENT (this “Amendment”) is dated as of April 30, 2010 by and
among Shengkai Innovations, Inc., a Florida corporation and formerly known as
“Southern Sauce Company, Inc.” (the “Company”), and  Vision Opportunity China,
LP, LLC (“Vision”).  Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Warrant (as defined
below).
 
RECITALS
 
WHEREAS, the Company entered into a Securities Purchase Agreement with Vision
(the “Vision SPA”), dated June 10, 2008 and another Securities Purchase
Agreement with BlueRidge Investments, LLC (“BlueRidge”, and the agreement the
“BlueRidge SPA”) dated as of July 18, 2008, pursuant to which the Company
conducted private offerings solely to accredited investors pursuant to Rule 506
of Regulation D of the Securities Act of 1933, as amended, of its series A
preferred stock and series A warrants; and


WHEREAS, pursuant to Sections 4(d), (e) and (f) of the Series A Warrant to
purchase shares of Common Stock of the Company that were delivered to the
Purchaser (as defined in the Vision SPA) pursuant to the Vision SPA (the
“Warrant”), the Purchaser had certain anti-dilution protection in the event the
Company issues any Additional Shares of Common Stock or Common Stock Equivalents
at a price per share less than the Warrant Price then in effect; and
 
WHEREAS, the Company has requested that the Majority Holders amend the Warrant
to delete Sections 4(d), (e) and (f) thereof; and agree that in lieu of such
provisions the Majority Holders of the Warrant shall have a right to pre-approve
any issuance of Additional Shares of Common Stock and Common Stock Equivalents
at a price less than the Warrant Price then in effect and give retroactive
effect to such amendment; and


WHEREAS, pursuant to Section 11 of the Warrant, no provision of the Warrant may
be amended without the written consent of the Company and the Majority Holders;
and
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Amendment. Pursuant to Section 11 of the Warrant, the parties
hereto hereby amend the Warrant, as of the date hereof, by:
 
(a) deleting Sections 4(d), (e) and (f);
 
(b) replacing Section 4(d) with the following:
 
“Issuance of Additional Shares of Common Stock and Common Stock Equivalents.


Until the expiration of this Warrant, Issuer shall not issue any Additional
Shares of Common Stock or Common Stock Equivalents (otherwise than as provided
in the foregoing subsections (a) through (c) of this Section 4), at a price per
share less than the Warrant Price then in effect or without consideration,
without the prior written consent of the Majority Holders.”
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Effect on Transaction Documents.  Except as set forth above, the
Securities Purchase Agreement, the Warrant and any other documents related
thereto, shall remain in full force and effect and are hereby ratified and
confirmed.
 
3.           Effective Date of Warrant Amendment. The parties agree that this
Warrant Amendment shall be effective retroactively as of the date the Warrant
was first issued on June 10, 2008 (for Vision Warrants). Notwithstanding the
foresaid, this agreement will only take effect until the Company enters into a
similar agreement with BlueRidge whereby the BlueRidge agrees to remove the down
round anti-dilution provisions included in the warrants BlueRidge received
pursuant to the BlueRidge SPA.
 
4.           Governing Law; Jurisdiction. This Amendment shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York.
 
5.           Counterparts. This Amendment may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.
 
6.           Severability. If any provision of this Amendment shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Amendment or
the validity or enforceability of this Amendment in any other jurisdiction.


 
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
[SIGNATURE PAGES TO FOLLOW]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
 

 
SHENGKAI INNOVATIONS, INC.
     
By: ____________________________
 
Name:
 
Title: Chief Executive Officer
         
VISION OPPORTUNITY CHINA, LP
     
By: ____________________________
 
Name: Adam Benowitz
 
Title: Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 